—In a neglect proceeding pursuant to Family Court Act article 10, the petitioner appeals from an order of the Family Court, Kings County (Pearce, J.), dated June 26, 1996, which, inter alia, after a hearing pursuant to Family Court Act § 1028, granted the mother’s application to have her child returned to her pending a final determination of the proceeding. By decision and order on motion of this Court dated July 12, 1996, the order of the Family Court was stayed pending determination of this appeal.
Ordered that the order is reversed, without costs or disbursements, and the application is denied.
The petitioner presented evidence that the subject child, who was almost four years old when he was removed from the mother’s custody by order of the Family Court, exhibits symptoms of autism and mental retardation. He does not speak and does not understand words, not even his name. He often rocks back and forth and engages in self-injurious behavior such as hitting his head against a wall or scratching his face. The testimony at the hearing established that the appellant mother has been aware of the child’s unusual behavior from the time he was two years old, but has done little about it. Her lack of appreciation or understanding of the child’s disorder was further evidenced by her cancellation without valid reasons of several appointments for the child’s psychological evaluation scheduled by the Administration for Children’s Services. Under the circumstances of this case, given the mother’s inability or unwillingness to render adequate and appropriate care to the child, the application pursuant to Family Court Act § 1028 should have been denied. Copertino, J. P., Santucci, Joy and Goldstein, JJ., concur.